United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     July 13, 2006

                                                            Charles R. Fulbruge III
                              No. 05-10835                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

DAVID PAUL WILCOX, JR.,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:04-CR-10-ALL
                       --------------------

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, David Paul

Wilcox, Jr., raises arguments that are foreclosed by United

States v. Scroggins, 411 F.3d 572, 576-77 (5th Cir. 2005), which

held that the Due Process Clause does not bar the application of

Justice Breyer’s remedy opinion in United States v. Booker, 543

U.S. 220 (2005), when resentencing defendants in light of Booker,

and by United States v. Reinhart, 442 F.3d 857, 863 (5th Cir.

2006), petition for cert. filed (June 5, 2006) (No. 05-11431),

which held that the Ex Post Facto Clause does not apply to the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 05-10835
                                -2-

courts.   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.